 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    KIRK B. AMAYA,                          ) Case No. 5:18-CV-02692-JAK-JC
                                              )
12                          Petitioner,       )
                                              )
13                   v.                       ) JUDGMENT
                                              )
14    CHRISTIAN PFEIFFER,                     )
                                              )
15                                            )
                       Respondent.            )
16    _____________________________           )
17
           Pursuant to the Order Summarily Dismissing Petition for Writ of Habeas
18
     Corpus, IT IS ADJUDGED that the Petition for Writ of Habeas Corpus filed in this
19
     action is dismissed without prejudice.
20
           IT IS SO ADJUDGED.
21
22
     DATED: May 1, 2019
23
24
25
                                     ______________________________________
26
                                     JOHN A. KRONSTADT
27                                   UNITED STATES DISTRICT JUDGE
28
